DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1 and 19 are objected to because of the following informalities:  
Claim 1 recites “form-factor adapter assembly” and it should be “ a form-factor adapter assembly”. 
Claim 1 recites “a MEMS microphone” and it should be “ the MEMS microphone”. 
Claim 19 recites “a sound port” and it should be “ the sound port”. 
Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9 and 12 of U.S. Patent No. 11,259,104. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5, 9 and 12 of U.S. Patent No. 11,259,104 read into the pending claims 1, 4, 6 and 9 as shown in the table 1 below. Claims 1 of U.S. Patent No. 11,259,104 also read into the pending claim 16 as shown in the table 1 below. The claims under examination are obvious over the U.S. Patent’s claims. 
Table 1
Claim Under Examination (17/571421)
U.S. Patent No. 11,259,104
1. A microelectromechanical systems (MEMS) microphone and form-factor adapter assembly comprising: an adapter housing including an opening and an outer acoustic port; and a MEMS microphone disposed at least partially within the adapter housing, the MEMS microphone including: a microphone housing; a MEMS motor disposed in the microphone housing and acoustically coupled to the outer acoustic port of the adapter housing via an acoustic port of the microphone housing; and an electrical circuit disposed in the microphone housing and electrically coupled to the MEMS motor and to electrical contacts on an exterior of the microphone housing, the electrical contacts physically accessible through the opening of the adapter housing, wherein the adapter housing changes a form-factor of the MEMS microphone.
1. A microphone comprising: a form-factor adapter housing including an opening and an outer acoustic port; and an internal microphone assembly disposed at least partially within the adapter housing, the internal microphone assembly including: an internal housing having an internal acoustic port and a base having an external surface, where at least a portion of the external surface of the base is covered by the adapter housing; a plurality of electrical interface contacts disposed on the external surface of the base, the contacts physically accessible from outside the adapter housing through the opening of the adapter housing; and a microelectromechanical systems (MEMS) motor and an integrated circuit disposed in the internal housing, the integrated circuit electrically coupled to the MEMS motor and to the contacts, wherein the MEMS motor is acoustically coupled to the outer acoustic port via a sound path between the adapter housing, the internal housing, and the internal acoustic port.
4. The assembly of claim 1 further comprising an acoustic channel between portions of the microphone housing and the adapter housing, the acoustic port of the microphone housing acoustically coupled to the outer acoustic port of the adapter housing by the acoustic channel.
4. The microphone of claim 1, wherein the sound path comprises an acoustic channel between the internal housing and the adapter housing and the internal acoustic port is acoustically coupled to the outer acoustic port by the acoustic channel.
5. The assembly of claim 4, wherein the acoustic channel is a tortuous path.
5. The microphone of claim 4, wherein the acoustic channel is a tortuous path, where the tortuous path is an ingress barrier to light or particle contamination.
6. The assembly of claim 4, further comprising a support member separating at least a portion of the adapter housing from at least a portion of the microphone housing.
9. The microphone of claim 4, further comprising a support member separating at least a portion of the adapter housing from at least a portion of the internal housing.
9. The assembly of claim 1, wherein the MEMS motor separates the microphone housing into a back volume and a front volume acoustically coupled to the acoustic port of the microphone housing, the microphone housing including a back volume port acoustically coupling the back volume to a space between the adapter housing and the microphone housing.
12. The microphone of claim 1, wherein the MEMS motor separates the internal housing into a back volume and a front volume acoustically coupled to the internal acoustic port, the internal housing including a back volume port acoustically coupling the back volume to a space between the adapter housing and the internal housing.
16. A microelectromechanical systems (MEMS) microphone form-factor adapter comprising: 
an adapter housing defining an interior configured to accommodate at least a portion of a MEMS microphone comprising 
a MEMS motor and an electrical circuit disposed in a microphone housing having a sound port, the electrical circuit electrically coupled to the MEMS motor and to contacts of a host-device interface on an exterior of the microphone housing; 
an adapter sound port between the interior and exterior of the adapter housing, the adapter sound port acoustically connectable to the sound port of the MEMS microphone when the MEMS microphone is assembled with the MEMS microphone form-factor adapter; and 
a MEMS microphone host-device interface opening between the interior and exterior of the adapter housing, the contacts of the host-device interface physically accessible through the MEMS microphone host-device interface opening when the MEMS microphone is assembled with the MEMS microphone form-factor adapter.
1. A microphone comprising: a form-factor adapter housing including an opening and an outer acoustic port; and an internal microphone assembly disposed at least partially within the adapter housing, the internal microphone assembly including: an internal housing having an internal acoustic port and a base having an external surface, where at least a portion of the external surface of the base is covered by the adapter housing; a plurality of electrical interface contacts disposed on the external surface of the base, the contacts physically accessible from outside the adapter housing through the opening of the adapter housing; and a microelectromechanical systems (MEMS) motor and an integrated circuit disposed in the internal housing, the integrated circuit electrically coupled to the MEMS motor and to the contacts, wherein the MEMS motor is acoustically coupled to the outer acoustic port via a sound path between the adapter housing, the internal housing, and the internal acoustic port.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4, 6, 7 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (hereinafter Song) WO 2011145790 (For examination purports English Machine Translation of Song would be use as cited reference).

Regarding claim 1, Song teaches 
A microelectromechanical systems (MEMS) microphone (Figs. 5 and 6 show a microelectromechanical systems (MEMS) microphone 1) and form-factor adapter assembly comprising: an adapter housing (Fig. 5 shows a case 10) including an opening (Fig. 6 shows an opening is located on a different surface of the external sound hole 12)and an outer acoustic port (Fig. 6 shows an external sound hole 12); and 
a MEMS microphone (i.e. MEMS microphone 1) disposed at least partially within the adapter housing (i.e. case 10) as shown in Fig. 6, the MEMS microphone (i.e. MEMS microphone 30) including: 
a microphone housing (Figs. 5 and 6 show a microphone housing form by a space supporting member 60 between a first printed circuit board 20 and a second printed circuit board 40); 
a MEMS motor (Figs. 5 and 6 show a MEMS chip 30) disposed in the microphone housing (i.e. microphone housing form by the space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) and acoustically coupled to the outer acoustic port (i.e. external sound hole 12) of the adapter housing (i.e. case 10) via an acoustic port (Fig. 6 shows an internal sound hole 22) of the microphone housing (i.e. microphone housing form by the space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40); and 
an electrical circuit (Figs. 5 and 6 show an amplifier/special purpose semiconductor (ASIC) chip 70) disposed in the microphone housing (i.e. microphone housing form by the space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) and electrically coupled to the MEMS motor (Figs. 5 and 6 show a MEMS chip 30) and to electrical contacts (Figs. 5 and 6 show a plurality of connection terminals 42) on an exterior of the microphone housing (i.e. microphone housing form by the space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) (Pg. 4, Lines 43-44), the electrical contacts (i.e. plurality of connection terminals 42) physically accessible through the opening of the adapter housing (i.e. case 10) as shown in Fig. 6, wherein the adapter housing (i.e. case 10) changes a form-factor of the MEMS microphone (i.e. MEMS microphone 1) as shown in Fig. 6.

Regarding claim 4, Song teaches 
The assembly of claim 1 further comprising an acoustic channel (Fig. 6 shows a sound path 24) between portions of the microphone housing and the adapter housing, the acoustic port (i.e. internal sound hole 22) of the microphone housing (i.e. microphone housing form by the space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) acoustically coupled to the outer acoustic port (i.e. external sound hole 12) of the adapter housing (i.e. case 10) by the acoustic channel (i.e. sound path 24) as shown in Fig. 6.

Regarding claim 6, Song teaches 
The assembly of claim 4, further comprising a support member (Fig. 6 shows a copper plating layer 26) separating at least a portion of the adapter housing (i.e. case 10) from at least a portion of the microphone housing (i.e. microphone housing form by the space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) as shown in Fig. 6.

Regarding claim 7, Song teaches 
The assembly of claim 6, wherein the acoustic channel (i.e. sound path 24) is at least partially defined by the separation between the adapter housing (i.e. case 10) and the microphone housing (i.e. microphone housing form by the space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) as shown in Fig. 6.

Regarding claim 16, Song teaches 
A microelectromechanical systems (MEMS) microphone form-factor adapter comprising: 
an adapter housing (Fig. 5 shows a case 10) defining an interior configured to accommodate at least a portion of a MEMS microphone (Figs. 5 and 6 show a microelectromechanical systems (MEMS) microphone 1) comprising 
a MEMS motor (Figs. 5 and 6 show a MEMS chip 30) and an electrical circuit (Figs. 5 and 6 show an amplifier/special purpose semiconductor (ASIC) chip 70) disposed in a microphone housing (Figs. 5 and 6 show a microphone housing form by a space supporting member 60 between a first printed circuit board 20 and a second printed circuit board 40) having a sound port (Fig. 6 shows an internal sound hole 22), the electrical circuit (i.e. amplifier/ ASIC chip 70) electrically coupled to the MEMS motor (i.e. MEMS chip 30) and to contacts of a host-device interface (Figs. 5 and 6 show a plurality of connection terminals 42) on an exterior of the microphone housing (i.e. microphone housing form by the space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40); 
an adapter sound port (Fig. 6 shows an external sound hole 12) between the interior and exterior of the adapter housing (i.e. case 10), the adapter sound port acoustically connectable to the sound port (i.e. internal sound hole 22) of the MEMS microphone when the MEMS microphone is assembled with the MEMS microphone form-factor adapter as shown in Fig. 6; and 
a MEMS microphone host-device interface opening between the interior and exterior of the adapter housing (Fig. 6 shows an opening is located on a different surface of the external sound hole 12 and between the interior and exterior of the case 10), the contacts of the host-device interface (i.e. plurality of connection terminals 42) physically accessible through the MEMS microphone host-device interface opening when the MEMS microphone is assembled with the MEMS microphone form-factor adapter as shown in Fig. 6.

Regarding claim 17, Song teaches 
The MEMS microphone form-factor adapter of Claim 16, wherein the adapter sound port (i.e. external sound hole 12) is located on a different surface of the adapter housing (i.e. case 10) than the MEMS microphone host-device interface opening as shown in Fig. 6.

Regarding claim 18, Song teaches
The MEMS microphone form-factor adapter of Claim 16 further comprising a spacer (Fig. 6 shows a copper plating layer 26) disposed on an interior surface of the adapter housing (i.e. case 10), wherein the spacer forms an acoustic channel (Fig. 6 shows a sound path 24) between the adapter housing and the housing of the MEMS microphone when the MEMS microphone is assembled with the MEMS microphone form-factor adapter as shown in Fig. 6.

Regarding claim 19, Song teaches
The MEMS microphone form-factor adapter of Claim 16 in combination with the MEMS microphone comprising the MEMS motor (i.e. MEMS chip 30) and the electrical circuit (i.e. amplifier/ASIC chip 70) disposed in the microphone housing (i.e. space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40), the microphone housing (i.e. space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) having a sound port (i.e. internal sound hole 22), the electrical circuit (i.e. amplifier/ASIC chip 70) electrically coupled to the MEMS motor (i.e. MEMS chip 30) and to the contacts of the host-device interface (i.e. plurality of connection terminals 42) on the exterior of the microphone housing (i.e. space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) (Pg. 4, Lines 43-44), wherein the contacts of the host-device interface (i.e. plurality of connection terminals 42) are physically exposed through the MEMS microphone host-device interface opening as shown in Fig. 6, and the sound port (i.e. internal sound hole 22) of the MEMS microphone is acoustically coupled to the adapter sound port (i.e. external sound hole 12) via an acoustic channel (Fig. 6 shows a sound path 24) between the microphone housing and the adapter housing as shown in Fig. 6.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (hereinafter Song) WO 2011145790 (For examination purports English Machine Translation of Song would be use as cited reference) in view of Lee et al. (hereinafter Lee) CN 203482390 (For examination purports English Machine Translation of Lee would be use as cited reference).

Regarding claim 5, Song teaches all the features with respect to claim 1 as outlined above. 
Song does not explicitly teach that the acoustic channel is a tortuous path.
	Lee teaches in Fig. 6 of a sound channel 65 is a tortuous path since the path of the sound channel is a path with turns as shown in Fig. 6. This means that the acoustic channel do not provide a direct flow path between the outer acoustic port and acoustic channel and instead the flow path is tortuous.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic channel, as taught by Song with the tortuous path acoustic channel, as taught by Lee. The motivation is to use the acoustic channel with the tortuous path to create a sound delay, thus improve the operating characteristics of the microphone at certain frequencies.

11.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (hereinafter Song) WO 2011145790 (For examination purports English Machine Translation of Song would be use as cited reference) in view of Fuldner et al. (hereinafter Fuldner) DE 102018203098 (For examination purports English Machine Translation of Fuldner would be use as cited reference).

Regarding claim 10, Song teaches all the features with respect to claim 1 as outlined above. Song teach that the microphone housing (i.e. space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) comprises a cover (Fig. 6 shows a second printed circuit board 40) mounted on a base (Fig. 6 shows a first printed circuit board 20) and the adapter housing (i.e. case 10) comprises a cover (i.e. case 10) mounted to the base (i.e. first printed circuit board 20) of the microphone housing (i.e. space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) as shown in Fig. 6.
Song does not explicitly teach that the electrical contacts are surface-mount contacts disposed on the base.
	Fuldner teaches in Fig. 6 of Contact pads (solder pads) 139 are surface-mount contacts disposed on a substrate 134 of a housing 130.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microphone housing, as taught by Song with the electrical contacts are surface-mount contacts disposed on the base, as taught by Fuldner, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 11, Song teaches all the features with respect to claim 1 as outlined above. Song teach that the microphone housing (i.e. space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) comprises a cover (Fig. 6 shows a second printed circuit board 40) mounted on a base (Fig. 6 shows a first printed circuit board 20) wherein the acoustic port (i.e. internal sound hole 22) and the MEMS motor (i.e. MEMS chip 30) are located on the base (i.e. first printed circuit board 20) as shown in Fig. 6.
Song does not explicitly teach that the electrical contacts are located on the base.
	Fuldner teaches in Fig. 6 of Contact pads (solder pads) 139 are located on a substrate 134 of a housing 130.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microphone housing, as taught by Song with the electrical contacts are located on the base, as taught by Fuldner, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 12, the combination of Song and Fuldner teach all the features with respect to claim 11 as outlined above. Song teaches that an acoustic channel (Fig. 6 shows an acoustic path 24) between the microphone housing (i.e. space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) and the adapter housing (i.e. case 10) as shown in Fig. 6, the opening of the adapter housing disposed on a first side of the adapter housing (i.e. case 10) as shown in Fig. 6 and the outer acoustic port (i.e. outer sound hole 12) disposed on a second side of the adapter housing (i.e. case 10) as shown in Fig. 6, the second side of the adapter housing opposite the first side of the adapter housing (i.e. case 10) as shown in Fig. 6, wherein the acoustic port (i.e. internal sound hole 22) of the microphone housing is acoustically coupled to the outer acoustic port (i.e. outer sound hole 12) by the acoustic channel (i.e. acoustic path 24) as shown in Fig. 6.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (hereinafter Song) WO 2011145790 (For examination purports English Machine Translation of Song would be use as cited reference) in view of Fuldner et al. (hereinafter Fuldner) DE 102018203098 (For examination purports English Machine Translation of Fuldner would be use as cited reference) and further in view of Patterson et al. (hereinafter Patterson) US-PG PUB No. 2015/0181349.

Regarding claim 13, the combination of Song and Fuldner teach all the features with respect to claim 11 as outlined above. Song teaches that an acoustic channel (Fig. 6 shows an acoustic path 24) between the microphone housing (i.e. space supporting member 60 between the first printed circuit board 20 and the second printed circuit board 40) and the adapter housing (i.e. case 10) as shown in Fig. 6, the opening of the adapter housing disposed on a first side of the adapter housing (i.e. case 10) as shown in Fig. 6 and the outer acoustic port (i.e. outer sound hole 12) disposed on a second side of the adapter housing (i.e. case 10) as shown in Fig. 6, wherein the acoustic port (i.e. internal sound hole 22) of the microphone housing is acoustically coupled to the outer acoustic port (i.e. outer sound hole 12) by the acoustic channel (i.e. acoustic path 24) as shown in Fig. 6.
The combination of Song and Fuldner do not explicitly teach that the second side of the adapter housing non-parallel to the first side of the adapter housing.
	Patterson teaches in Fig. 2 of a sound port 120 disposed on the second side of the cover 104  non-parallel to an opening 112  disposed on the first side of the cover 104.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter housing, as taught by the combination of Song and Fuldner with the second side of the adapter housing non-parallel to the first side of the adapter housing, as taught by Patterson, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Allowable Subject Matter
13.	Regarding claims 2, 8, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 3 is objected to as being dependent upon claim 2.
Claim 15 is objected to as being dependent upon claim 14.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653